Giralda PB, LLC and Giralda Complex, LLC, Appellants,
v.
F.W. Mort Guilford, Guilford & Associates, P.A., MLG, LLC and Mary Lou Rondon, Appellees.
No. 3D09-76.
District Court of Appeal of Florida, Third District.
Opinion filed June 23, 2010.
Robert L. Parks and Jon W. Zeder; Hicks, Porter, Ebenfeld and Stein and Mark Hicks and Gary Magnarini, for appellants.
Greenberg Traurig and Elliot H. Scherker and Brigit F. Cech Samole, for appellees.
Before RAMIREZ, C.J., and CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.